        Case: 5:20-cv-01923-JPC Doc #: 5 Filed: 08/28/20 1 of 4. PageID #: 36




                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JAMES M. BYRD, JR.,                        §
     Plaintiff,                            §      Civil Action No.5:20-cv-01923
                                           §
v.                                         §      Judge Adams
                                           §
PEPSICO/FRITO-LAY,                         §
      Defendants.                          §


                              EXHIBIT C TO NOTICE OF REMOVAL

                 Defendants PEPSICO, INC. and FL TRANSPORTATION, INC., through

undersigned counsel, submit the attached Exhibit C to the Notice of Removal filed with this

Court on August 28, 2020.

                                           Respectfully submitted,

                                           __/s/ Karen Soehnlen McQueen
                                           Karen Soehnlen McQueen (#0016830)
                                           Marcus L. Wainwright (#0078353)
                                           KRUGLIAK, WILKINS, GRIFFITHS
                                           & DOUGHERTY CO., L.P.A.
                                           4775 Munson Sheet, N.W./P.O. Box 36963
                                           Canton, Ohio 44735-6963
                                           Phone: (330) 497-0700
                                           Fax: (330) 497-4020
                                           Email: kmqueen@kwgd.com
                                           Email: mwainwright@kwgd.com

                                           and

                                           Raymond A. Cowley
                                           Texas State Bar No. 04932400
                                           (Pro Hac Vice Application to be Submitted)
                                           DYKEMA GOSSETT, PLLC
                                           1400 North McColl Rd., Suite 204
                                           McAllen, Texas 78501
                                           Telephone: (956) 984-7400
                                           Facsimile: (956) 984-7499
                                           Email: rcowley@dykema.com

                                           ATTORNEYS FOR DEFENDANTS


02729859-1 / 31404.00-0002
        Case: 5:20-cv-01923-JPC Doc #: 5 Filed: 08/28/20 2 of 4. PageID #: 37




                                 CERTIFICATE OF SERVICE
                 I hereby certify that on the 28th day of August, 2020, a copy of the foregoing

document was filed electronically with the Clerk of Court using the CM/ECF electronic filing

system, and also served via U.S. Certified Mail, Return Receipt Requested, on the following:


        James M. Byrd, Jr.
        Pro Se Plaintiff
        3726 Heatherwood Circle
        Canton, Ohio 44720

                                                    __/s/ Karen Soehnlen McQueen
                                                     Karen Soehnlen McQueen (#0016830)
                                                     Marcus L. Wainwright (#0078353)
                                                     KRUGLIAK, WILKINS, GRIFFITHS
                                                     & DOUGHERTY CO., L.P.A.




02728564-1 / 31404.00-0002                                                                        2
         Case: 5:20-cv-01923-JPC Doc #: 5 Filed: 08/28/20 3 of 4. PageID #: 38




                                           EXHIBIT
                                           EXHIBIT

                                                C
                                                c




                                IN THE COURT OF COMMON PLEAS
                                       STARK COUNTY, OHIO




 JAMES M. BYRD, JR.,
                                                             CASE NO. 2020 CY 01 108
                   Plaintiff,
                                                             JUDGE HEATH
          vs.



 PEPSIC O/FRITO-LAY,


                   Defendant.




   NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT

                 PLEASE TAKE NOTICE that Defendants, PepsiCo, Inc. and FL Transportation,

Inc., by and through counsel, with full reservation of all rights and defenses, have removed the

above-captioned case to the United States District Court for the Northern District of Ohio,

pursuant to federal law.        A copy of the Notice of Removal that was filed in the U.S. District

Court is attached hereto as Exhibit "A". Pursuant to 28 U.S.C. § 1446(d), service of this Notice

of Filing of Notice of Removal effects removal and the Court of Common Pleas may not proceed

any further unless and until the case is remanded.




02727697-1 / 31404.00-0002
         Case: 5:20-cv-01923-JPC Doc #: 5 Filed: 08/28/20 4 of 4. PageID #: 39




                                              Karen Soehnlen McQueen (0016883) and
                                              Marcus L. Wainwright (0078353), of
                                              KRUGLIAK, WILKINS, GRIFFITHS
                                               & DOUGHERTY CO., L.P.A.
                                              4775 Munson Street, N.W./P.O. Box 36963
                                              Canton, Ohio 44735-6963
                                              Phone: (330) 497-0700/Fax: (330)497-4020
                                             kmcqueen@kwgd.com; mwainwright@kwgd.com
                                              ATTORNEYS FOR DEFENDANT




                                     PROOF OF SERVICE


                 I hereby certify that a copy of the foregoing was served on August 28, 2020,


pursuant to Civ.R. 5(B)(2)(c) by mailing it by United States mail to:



       James M. Byrd, Jr.
       Pro Se Plaintiff
       3726 Heatherwood Circle
       Canton, Ohio 44720




                                                           9—1



                                             Karen Soehnlen McQueen (0016883) and
                                             Marcus L. Wainwright (0078353), of
                                             KRUGLIAK, WILKINS, GRIFFITHS
                                               & DOUGHERTY CO., L.P.A.
                                             ATTORNEYS FOR DEFENDANT




02727697-1 /31404.00-0002                                                                  2
